DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Caroline Do on 07/08/2022.

By this examiner's amendment Claims 1, 12 and 13 have been amended as the following:
1. (currently amended) A communication apparatus comprising:
one or more processors; and 
one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: 
display a two-dimensional code on a display, wherein the two-dimensional code comprises information on a predetermined channel and information on a public key that is unique to the communication apparatus and is used for share processing for sharing a communication parameter with another communication apparatus, the communication parameter being encrypted using an encryption key, which is shared in advance using the public key; 
perform processing to receive a predetermined signal that comprises a hash value of the public key in the predetermined channel without shifting from the predetermined channel to another channel; 
execute authentication of the communication apparatus by using the hash value of the public key in a case where the predetermined signal is received from the another communication apparatus; 
receive an authentication confirmation signal from the another communication apparatus in a case where the authentication is completed; 
execute the share processing with the another communication apparatus after receiving the authentication confirmation signal; and 
make a determination of a kind of operation of the communication apparatus after executing the share processing, 
wherein in a case where it is determined, in the determination, that the communication apparatus operates as an access point or a group owner 
wherein in a case where it is determined, in the determination, that the communication apparatus operates as a station or a client 


12. (currently amended) A method for controlling a communication apparatus, comprising:
displaying a two-dimensional code on a display, wherein the two-dimensional code comprises information on a predetermined channel and information on a public key that is unique to the communication apparatus and is used for share processing for sharing a communication parameter with another communication apparatus, the communication parameter being encrypted using an encryption key, which is shared in advance using the public key; 
performing processing to receive a predetermined signal that comprises a hash value of the public key in the predetermined channel without shifting from the predetermined channel to another channel; 
executing authentication of the communication apparatus by using the hash value of the public key in a case where the predetermined signal is received from the another communication apparatus;
receiving an authentication confirmation signal from the another communication apparatus in a case where the authentication is completed; 
executing the share processing with the another communication apparatus after receiving the authentication confirmation signal; and 
making a determination of a kind of operation of the communication apparatus after executing the share processing, 
wherein in a case where it is determined, in the determination, that the communication apparatus operates as an access point or a group owner 
wherein in a case where it is determined, in the determination, that the communication apparatus operates as a station or a client 


13. (currently amended) A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method for controlling a communication apparatus, the method comprising: 
displaying a two-dimensional code on a display, wherein the two-dimensional code comprises information on a predetermined channel and information on a public key that is unique to the communication apparatus and is used for share processing for sharing a communication parameter with another communication apparatus, the communication parameter being encrypted using an encryption key, which is shared in advance using the public key; 
performing processing to receive a predetermined signal that comprises a hash value of the public key in the predetermined channel without shifting from the predetermined channel to another channel; 
executing authentication of the communication apparatus by using the hash value of the public key in a case where the predetermined signal is received from the another communication apparatus; 
receiving an authentication confirmation signal from the another communication apparatus in a case where the authentication is completed; 
executing the share processing with the another communication apparatus after receiving the authentication confirmation signal; and 
making a determination of a kind of operation of the communication apparatus after executing the share processing, 
wherein in a case where it is determined, in the determination, that the communication apparatus operates as an access point or a group owner 
wherein in a case where it is determined, in the determination, that the communication apparatus operates as a station or a client .



Allowable Subject Matter
Claims 1-3, 5-14, 16-17 and 19 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-3, 5-14, 16-17 and 19 are stated below.
Regarding independent Claims 1, 12 and 13, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “display a two-dimensional code on a display, wherein the two-dimensional code comprises information on a predetermined channel and information on a public key that is unique to the communication apparatus and is used for share processing for sharing a communication parameter with another communication apparatus, the communication parameter being encrypted using an encryption key, which is shared in advance using the public key; perform processing to receive a predetermined signal that comprises a hash value of the public key in the predetermined channel without shifting from the predetermined channel to another channel; execute authentication of the communication apparatus by using the hash value of the public key in a case where the predetermined signal is received from the another communication apparatus; receive an authentication confirmation signal from the another communication apparatus in a case where the authentication is completed; execute the share processing with the another communication apparatus after receiving the authentication confirmation signal; and make a determination of a kind of operation of the communication apparatus after executing the share processing, wherein in a case where it is determined, in the determination, that the communication apparatus operates as an access point or a group owner, the communication apparatus transmits a beacon for connection with a station or a client, and wherein in a case where it is determined, in the determination, that the communication apparatus operates as a station or a client, the communication apparatus searches for an access point or a group owner and connects to the access point or the group owner” in combination with all the elements of the claims respectively. 
The dependent claims 2-3, 5-11, 14, 16, 17, and 19 are allowable due to their dependence on independent claims 1, 12 and 13 respectively.

The closest prior art made of record are:
Ramasamy et al. US2014/0269646 teaches systems and methods are disclosed for a first WiFi Direct device to receive a machine-readable label from a second WiFi Direct device to provide information on the P2P WiFi capability of the second WiFi Direct device to aid the two devices in establishing a WiFi Direct connection.  The machine-readable label may include the display of a QR code by the second WiFi Direct device to the first WiFi Direct device.  The information on the WiFi capability of the second WiFi Direct device may include the identity of the listen channel, the operating channel, whether the device is a P2P group owner or not (e.g., a P2P client device), and other service and/or configuration information.  Because the first WiFi Direct device knows whether the second WiFi Direct device is a group owner or not, the first WiFi Direct device may take the appropriate connection to establish the WiFi Direct connection.
Harkins US2014/0247943 teaches a system and method for secure configuration of a networking device. A label associated with the networking device is scanned and a public key is determined. Performing a key exchange with the networking device using the public key associated with the networking device to generate a shared secret; encrypting a first information with the shared secret and sending the encrypted first information to the networking device; receiving a second information from the networking device that indicates that the networking device possesses the shared secret; and determining that the networking device possesses the shared secret.
Wi-Fi Alliance "Wi-Fi Peer-to-Peer (P2P) Technical Specification Version 1.5" teaches a method and apparatus for wifi device to device connectivity. Two P2P Devices arrive on a common channel and exchange device information. A P2P Device will assume the role of P2P Group Owner and the other a P2P Client.  Performing authentication and configuration exchange. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495